FILED
                                                                   IN THE OFFICE OF THE
                                                                CLERK OF SUPREME COURT
                                                                       JUNE 23, 2022
                                                                 STATE OF NORTH DAKOTA




                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                   2022 ND 131

In the Interest of A.P., a child


State of North Dakota, on behalf of
North Star Human Service Zone,                      Petitioner and Appellee
      v.
A.P., child, B.P., father,                                    Respondents
      and
S.P., mother,                                     Respondent and Appellant

                                   No. 20220129

In the Interest of E.P., a child


State of North Dakota, on behalf of
North Star Human Service Zone,                      Petitioner and Appellee
      v.
E.P., child, B.P., father,                                    Respondents
      and
S.P., mother,                                     Respondent and Appellant

                                   No. 20220130
In the Interest of K.P., a child


State of North Dakota, on behalf of
North Star Human Service Zone,                       Petitioner and Appellee
      v.
K.P., child, B.P., father,                                      Respondents
      and
S.P., mother,                                     Respondent and Appellant

                                   No. 20220131

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Benjamen J. Johnson, Judge.

AFFIRMED.

Per Curiam.

Nathan K. Madden, Assistant State’s Attorney, Williston, ND, for petitioner
and appellee; submitted on brief.

S.P., self-represented, Watford City, ND, respondent and appellant; submitted
on brief.
                       Interest of A.P., E.P., and K.P.
                          Nos. 20220129-20220131

Per Curiam.

[¶1] S.P., the mother, appeals from juvenile court orders terminating her
parental rights to her children, A.P., E.P., and K.P. S.P. argues that the district
court erred in finding the causes and conditions of deprivation were likely to
continue; erred in finding the children were suffering and would continue to
suffer serious physical, mental, moral, or emotional harm unless her parental
rights were terminated; and erred in finding reasonable efforts were made to
reunify her with the children. Because the district court’s findings that the
children were deprived and in foster care more than 450 out of the previous
660 nights were not clearly erroneous, the court did not abuse its discretion
terminating parental rights, we affirm.

[¶2] The juvenile court found the children are in need of protection and the
children had been in the care, custody, and control of North Star Human
Services Zone for 1,233 nights as of the time of the hearing. See N.D.C.C. § 27-
20.3-20(1)(c)(2) (parental rights may be terminated if the court determines the
children are in need of protection and “[t]he child has been in foster care, in
the care, custody, and control of the department or human service zone for at
least four hundred fifty out of the previous six hundred sixty nights.”). The
court also found reasonable efforts were made to reunify S.P. and the children.
We conclude the court’s findings are supported by clear and convincing
evidence and are not clearly erroneous. See Interest of A.L.E., 2018 ND 257, ¶
4, 920 N.W.2d 461 (the elements required for termination of parental rights
must be established by clear and convincing evidence and the court’s findings
are reviewed under the clearly erroneous standard of review). We also conclude
the court did not abuse its discretion when it terminated S.P.’s parental rights.
See Interest of B.H., 2018 ND 178, ¶ 4, 915 N.W.2d 668 (the court has discretion
in deciding whether termination of parental rights would promote the
children’s welfare when the petitioner has met its burden).

[¶3] Based on our determination under N.D.C.C. § 27-20.3-20(1)(c)(2), nights
in custody, it is not necessary to address the juvenile court’s findings on harm


                                        1
to the children. Interest of R.L.-P., 2014 ND 28, ¶ 23, 842 N.W.2d 889 (“Because
a finding that the children have been in foster care more than 450 out of the
previous 660 nights, along with a finding of deprivation, is sufficient to
terminate parental rights under N.D.C.C. § 27-20-44(1)(c) [now N.D.C.C. § 27-
20.3-20(1)(c)], it is unnecessary to address the parents’ challenge to the finding
that the conditions and causes of the deprivation will likely continue.”).

[¶4] We summarily affirm the orders terminating S.P.’s parental rights under
N.D.R.App.P. 35.1(a)(2) and (4).

[¶5] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        2